Case 4:19-cv-00609-JED-FHM Document 2 Filed in USDC ND/OK on 11/12/19 Page 1 of 12

VG

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

 

1) Paul Tay,
PLAINTIFF,

-Y-

Complaint and Request For
Injunction

Case No.

 

1) Trent Shores, in his official capacity as United i 9 CV 6 0 5 oD “ FHM

State Attorney, Northern District of Oklahoma,

DEFENDANT,

FILED

 

 

I. The Parties to This Complaint
A. The Plaintiffs
Plaintiff No. 1

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Defendant No. |

Name

Job or Title
Street Address
City and County

NOV 12 2019

Mark C. McCartt, Gl
U.S. DISTRICT COURT

Paul Tay

PO Box 481204
Tulsa, Tulsa
Oklahoma 74148
(918) 892-0063

tulsamayor2020@gmail.com

R. Trent Shores
United States Attorney, Northern District of OK
110 W. 7" Street

Tulsa, Tulsa
Case 4:19-cv-00609-JED-FHM Document 2 Filed in USDC ND/OK on 11/12/19 Page 2 of 12

i.

State and Zip Code Oklahoma 74103
Telephone Number (918) 382-2755

COMPLIANT

COMES NOW Plaintiff Paul Tay, for his causes of action against Defendants R. Trent
Shores, in his official capacity as United States Attorney, Northern District of Oklahoma,
alleges and states as follows:

The Parties

1. Plaintiff Paul Tay is and at all relevant times has been a resident of the Northern
District of Oklahoma.

2. Defendant R. Trent Shores is and at all relevant times has been a resident of the
Northern District of Oklahoma. Defendant Shores is currently employed as the United
States Attorney, Northern District of Oklahoma, to be the top enforcer of the United
States Code, at issue, 13 U.S.C. §§ 801-904, 951-971.

3. The Court has subject matter jurisdiction over all of the Plaintiffs federal-law claims
pursuant to 28 U.S.C. § 1331, as each of those claims arise under federal law, i.e. the
United States Constitution and 42 U.S.C. § 1983.

4, The Court has personal jurisdiction over the Defendants because they are all citizens
and residents of the State of Oklahoma.

5. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) because all or
part of the Plaintiff causes of action arose within the Northern District of Oklahoma.

FACTUAL ALLEGATIONS

6. Plaintiff Tay, a private citizen, invokes the Ninth Amendment right to privacy, in as
much as this very public suit allows, in his endeavors to procure cannabis, by means of a
credit card.

7. On the moming of 11 November 2019, Plaintiff attempted to purchase cannabis with a
credit card, from Scott Tully, proprietor of the Green Goat Dispensary, 9435 E 51° Street,
to take advantage of their new patient special, $1 per gram, with every $10 purchase.
Case 4:19-cv-00609-JED-FHM Document 2 Filed in USDC ND/OK on 11/12/19 Page 3 of 12

8. The clerk informed the Plaintiff Mr. Tully was not available. The Plaintiff would also
be required to pay cash, like a common criminal, paying for contraband in a correctional
facility.

9. The Plaintiff, unable to produce cash required for the purchase, profanely cursed into
Mr. Tully’s voicemail, promised to sue somebody, and angrily left the premises,
unceremoniously denied of cannabis.

10. 5" Amendment of the U.S. Constitution states, “No person shall ... be deprived of
life, liberty, or property, without due process of law.”

11. 14" Amendment of the U.S. Constitution states, “nor shall any State deprive any
person of life, liberty, or property, without due process of law, nor deny to any person
within its jurisdiction the equal protection of the laws.”

12. The Controlled Substances Act (CSA) is the statute establishing federal U.S. drug
policy under which the manufacture, importation, possession, use, and distribution of
certain substances is regulated. It was passed by the 91st United States Congress as Title
II of the Comprehensive Drug Abuse Prevention and Control Act of 1970 and signed into
law by President Richard Nixon. The Act also served as the national implementing
legislation for the Single Convention on Narcotic Drugs.

The legislation created five schedules (classifications), with varying qualifications for a
substance to be included in each. Two federal agencies, the Drug Enforcement
Administration (DEA) and the Food and Drug Administration (FDA), determine which
substances are added to or removed from the various schedules, although the statute
passed by Congress created the initial listing.

Congress has sometimes scheduled other substances through legislation such as

the Hillory J. Farias and Samantha Reid Date-Rape Prevention Act of 2000, which
placed gamma hydroxybutyrate (GHB) in Schedule I and sodium oxybate (the isolated
sodium salt in GHB) in Schedule III. Classification decisions are required to be made on
criteria including potential for abuse (an undefined term), currently accepted medical use
in treatment in the United States, and international treaties.

13. In Roe v. Wade, 410 U.S. 113 (1973), the Supreme Court issued a 7-2 decision
holding that the Due Process Clause of the Fourteenth Amendment to the U.S.
Constitution provides a "right to privacy" that protects a pregnant woman's right to
choose whether or not to have an abortion. However, it held that this right is not absolute,
and must be balanced against the government's interests in protecting women's health and
protecting prenatal life.

14. The Court classified the right to choose to have an abortion as "fundamental", which
required courts to evaluate challenged abortion laws under the "strict scrutiny” standard,
the highest level of judicial review in the United States.
Case 4:19-cv-00609-JED-FHM Document 2 Filed in USDC ND/OK on 11/12/19 Page 4 of 12

15. In American constitutional law, strict scrutiny is the highest and most stringent
standard of judicial review, and results in a judge striking down a law unless the
government can demonstrate in court that a law or regulation:

1. is necessary to a "compelling state interest";

2. that the law is "narrowly tailored" to achieving this compelling purpose;

3. and that the law uses the "least restrictive means" to achieve the purpose.

It is part of the hierarchy of standards that courts use to determine which is weightier: a
constitutional right or principle, or the government's interest against observance of the
principle.

16. United States vy. O'Brien, 391 U.S. 367 (1968) established the O’Brien standards
under which narrow government interests may trump constitutional rights.

17. In the Second Report of the National Commission on Marihuana and Drug Abuse;
Drug Use In America: Problem In Perspective (March 1973), “Drug abuse may refer to
any type of drug or chemical without regard to its pharmacologic actions. It is an eclectic
concept having only one uniform connotation: societal disapproval. ... The Commission
believes that the term drug abuse must be deleted from official pronouncements and
public policy dialogue. The term has no functional utility and has become no more than
an arbitrary codeword for that drug use which is presently considered wrong."

18. The nation first outlawed addictive drugs in the early 1900s and the International
Opium Convention helped lead international agreements regulating trade. The Food and
Drugs Act of 1906 was the beginning of over 200 laws concerning public health and
consumer protections. Others were the Federal Food, Drug, and Cosmetic Act (1938),
and the Kefauver Harris Amendment of 1962.

In 1969, President Richard Nixon announced that the Attorney General, John N. Mitchell,
was preparing a comprehensive new measure to more effectively meet the narcotic and
dangerous drug problems at the federal level by combining all existing federal laws into a
single new statute. With the help of White House Counsel head, John Dean; the
Executive Director of the Shafer Commission, Michael Sonnenreich: and the Director of
the BNDD, John Ingersoll creating and writing the legislation, Mitchell was able to
present Nixon with the bill.

The CSA not only combined existing federal drug laws and expanded their scope, but it
also changed the nature of federal drug law policies and expanded federal law
enforcement pertaining to controlled substances. Title II, Part F of the Comprehensive
Drug Abuse Prevention and Control Act of 1970 established the National Commission on
Marijuana and Drug Abuse—known as the Shafer Commission after its chairman,
Raymond P. Shafer—to study cannabis abuse in the United States.

19. During his presentation of the commission's First Report to Congress, Sonnenreich
and Shafer recommended the decriminalization of marijuana in small amounts, with
Shafer stating,
Case 4:19-cv-00609-JED-FHM Document 2 Filed in USDC ND/OK on 11/12/19 Page 5 of 12

The criminal! law is too harsh a tool to apply to personal possession even in the
effort to discourage use. It implies an overwhelming indictment of the behavior
which we believe is not appropriate. The actual and potential harm of use of the
drug is not great enough to justify intrusion by the criminal law into private
behavior, a step which our society takes only with the greatest reluctance.

20. The Controlled Substances Act consists of 2 subchapters. Subchapter I defines
Schedules I-V, lists chemicals used in the manufacture of controlled substances, and
differentiates lawful and unlawful manufacturing, distribution, and possession of
controlled substances, including possession of Schedule I drugs for personal use;
this subchapter also specifies the dollar amounts of fines and durations of prison
terms for violations. Subchapter II describes the laws for exportation and
importation of controlled substances, again specifying fines and prison terms for
violations

21. The Drug Enforcement Administration was established in 1973, combining the
Bureau of Narcotics and Dangerous Drugs (BNDD) and Customs' drug agents.
Proceedings to add, delete, or change the schedule of a drug or other substance may be
initiated by the DEA, the Department of Health and Human Services (HHS), or by
petition from any interested party, including the manufacturer of a drug, a medical
society or association, a pharmacy association, a public interest group concerned with
drug abuse, a state or local government agency, or an individual citizen. When a petition
is received by the DEA, the agency begins its own investigation of the drug.

The DEA also may begin an investigation of a drug at any time based upon information
received from laboratories, state and local law enforcement and regulatory agencies, or
other sources of information. Once the DEA has collected the necessary data, the Deputy
Administrator of DEA requests from HHS a scientific and medical evaluation and
recommendation as to whether the drug or other substance should be controlled or
removed from control. This request is sent to the Assistant Secretary of Health of HHS.
Then, HHS solicits information from the Commissioner of the Food and Drug
Administration and evaluations and recommendations from the National Institute on
Drug Abuse and, on occasion, from the scientific and medical community at large. The
Assistant Secretary, by authority of the Secretary, compiles the information and transmits
back to the DEA a medical and scientific evaluation regarding the drug or other
substance, a recommendation as to whether the drug should be controlled, and in what
schedule it should be placed.

The HHS recommendation on scheduling is binding to the extent that if HHS
recommends, based on its medical and scientific evaluation, that the substance not be
controlled, then the DEA may not contro! the substance. Once the DEA has received the
scientific and medical evaluation from HHS, the DEA Administrator evaluates all
available data and makes a final decision whether to propose that a drug or other
substance be controlled and into which schedule it should be placed. Under certain
circumstances, the Government may temporarily schedule a drug without following the
normal procedure. An example is when international treaties require control of a
Case 4:19-cv-00609-JED-FHM Document 2 Filed in USDC ND/OK on 11/12/19 Page 6 of 12

substance. In addition, 21 U.S.C. § 811(h) allows the Attorney General to temporarily
place a substance in Schedule I "to avoid an imminent hazard to the public safety". Thirty
days’ notice is required before the order can be issued, and the scheduling expires after a
year; however, the period may be extended six months if rulemaking proceedings to
permanently schedule the drug are in progress. In any case, once these proceedings are
complete, the temporary order is automatically vacated. Unlike ordinary scheduling
proceedings, such temporary orders are not subject to judicial review.

The CSA also creates a closed system of distribution for those authorized to handle
controlled substances. The cornerstone of this system is the registration of all those
authorized by the DEA to handle controlled substances. All individuals and firms that are
registered are required to maintain complete and accurate inventories and records of all
transactions involving controlled substances, as well as security for the storage of
controlled substances.

22. The Congressional findings in 21 USC §§ 801(7), 801a(2), and 801a(3) state that a
major purpose of the CSA is to "enable the United States to meet all of its obligations"
under international treaties. The CSA bears many resemblances to these Conventions.
Both the CSA and the treaties set out a system for classifying controlled substances in
several schedules in accordance with the binding scientific and medical findings of a
public health authority. Under 21 U.S.C. § 811 of the CSA, that authority is the Secretary
of Health and Human Services (HHS). Under Article 3 of the Single Convention and
Article 2 of the Convention on Psychotropic Substances, the World Health

Organization is that authority.

The domestic and international legal nature of these treaty obligations must be considered
in light of the supremacy of the United States Constitution over treaties or acts and the
equality of treaties and Congressional acts. In Reid v. Covert the Supreme Court of the
United States addressed both these issues directly and clearly holding:

[N]o agreement with a foreign nation can confer power on the Congress, or on any
other branch of Government, which is free from the restraints of the Constitution.

Article VI, the Supremacy Clause of the Constitution, declares:

"This Constitution, and the Laws of the United States which shall be made in
Pursuance thereof, and all Treaties made, or which shall be made, under the
Authority of the United States, shall be the supreme Law of the Land; . . ."

There is nothing in this language which intimates that treaties and laws enacted
pursuant to them do not have to comply with the provisions of the Constitution. Nor
is there anything in the debates which accompanied the drafting and ratification of
the Constitution which even suggests such a result. These debates, as well as the
history that surrounds the adoption of the treaty provision in Article VI, make it
clear that the reason treaties were not limited to those made in "pursuance" of the
Constitution was so that agreements made by the United States under the Articles of
Case 4:19-cv-00609-JED-FHM Document 2 Filed in USDC ND/OK on 11/12/19 Page 7 of 12

Confederation, including the important peace treaties which concluded the
Revolutionary War, would remain in effect. It would be manifestly contrary to the
objectives of those who created the Constitution, as well as those who were
responsible for the Bill of Rights—et alone alien to our entire constitutional history
and tradition—to construe Article VI as permitting the United States to exercise
power under an international agreement without observing constitutional
prohibitions. In effect, such construction would permit amendment of that
document in a manner not sanctioned by Article V. The prohibitions of the
Constitution were designed to apply to all branches of the National Government,
and they cannot be nullified by the Executive or by the Executive and the Senate
combined.

There is nothing new or unique about what we say here. This Court has regularly
and uniformly recognized the supremacy of the Constitution over a treaty. For
example, in Geofroy v. Riggs, 133 U.S. 258, 133 U. S. 267, it declared:

"The treaty power, as expressed in the Constitution, is in terms unlimited except by
those restraints which are found in that instrument against the action of the
government or of its departments, and those arising from the nature of the
government itself and of that of the States. It would not be contended that it extends
so far as to authorize what the Constitution forbids, or a change in the character of
the government, or in that of one of the States, or a cession of any portion of the
territory of the latter, without its consent."

This Court has repeatedly taken the position that an Act of Congress, which must
comply with the Constitution, is on a full parity with a treaty, and that, when a
statute which is subsequent in time is inconsistent with a treaty, the statute to the
extent of conflict renders the treaty null. It would be completely anomalous to say
that a treaty need not comply with the Constitution when such an agreement can be
overridden by a statute that must conform to that instrument.

According to the Cato Institute, these treaties only bind (legally obligate) the United
States to comply with them as long as that nation agrees to remain a state party to these
treaties. The U.S. Congress and the President of the United States have the

absolute sovereign right to withdraw from or abrogate at any time these two instruments,
in accordance with said nation's Constitution, at which point these treaties will cease to
bind that nation in any way, shape, or form.

A provision for automatic compliance with treaty obligations is found at 21

U.S.C. § 811(d), which also establishes mechanisms for amending international drug
control regulations to correspond with HHS findings on scientific and medical issues. If
control of a substance is mandated by the Single Convention, the Attorney General is
required to "issue an order controlling such drug under the schedule he deems most
appropriate to carry out such obligations,” without regard to the normal scheduling
procedure or the findings of the HHS Secretary. However, the Secretary has great
influence over any drug scheduling proposal under the Single Convention, because 21
Case 4:19-cv-00609-JED-FHM Document 2 Filed in USDC ND/OK on 11/12/19 Page 8 of 12

U.S.C. § 811(d)(2)(B) requires the Secretary the power to "evaluate the proposal and
furnish a recommendation to the Secretary of State which shall be binding on the
representative of the United States in discussions and negotiations relating to the
proposal."

Similarly, if the United Nations Commission on Narcotic Drugs adds or transfers a
substance to a schedule established by the Convention on Psychotropic Substances, so
that current U.S. regulations on the drug do not meet the treaty's requirements, the
Secretary is required to issue a recommendation on how the substance should be
scheduled under the CSA. If the Secretary agrees with the Commission's scheduling
decision, he can recommend that the Attorney General initiate proceedings to reschedule
the drug accordingly. If the HHS Secretary disagrees with the UN controls, however, the
Attorney General must temporarily place the drug in Schedule I'V or V (whichever meets
the minimum requirements of the treaty) and exclude the substance from any regulations
not mandated by the treaty, while the Secretary is required to request that the Secretary of
State take action, through the Commission or the UN Economic and Social Council, to
remove the drug from international control or transfer it to a different schedule under the
Convention. The temporary scheduling expires as soon as control is no longer needed to
meet international treaty obligations.

This provision was invoked in 1984 to place Rohypnol (flunitrazepam) in Schedule IV.
The drug did not then meet the Controlled Substances Act's criteria for scheduling;
however, control was required by the Convention on Psychotropic Substances. In 1999,
an FDA official explained to Congress:

Rohypnol is not approved or available for medical use in the United States, but it is
temporarily controlled in Schedule IV pursuant to a treaty obligation under the 1971
Convention on Psychotropic Substances. At the time flunitrazepam was placed
temporarily in Schedule IV (November 5, 1984), there was no evidence of abuse or
trafficking of the drug in the United States.

The Cato Institute's Handbook for Congress calls for repealing the CSA, an action that
would likely bring the United States into conflict with international law, were the United
States not to exercise its sovereign right to withdraw from and/or abrogate the Single
Convention on Narcotic Drugs and/or the 1971 Convention on Psychotropic

Substances prior to repealing the Controlled Substances Act.

The exception would be if the U.S. were to claim that the treaty obligations violate

the United States Constitution. Many articles in these treaties—such as Article 35 and
Article 36 of the Single Convention—are prefaced with phrases such as "Having due
regard to their constitutional, legal and administrative systems, the Parties shall . . ." or
"Subject to its constitutional limitations, each Party shall..."

According to former United Nations Drug Control Programme Chief of Demand
Reduction Cindy Fazey, "This has been used by the USA not to implement part of article
3 of the 1988 Convention, which prevents inciting others to use narcotic or psychotropic
Case 4:19-cv-00609-JED-FHM Document 2 Filed in USDC ND/OK on 11/12/19 Page 9 of 12

drugs, on the basis that this would be in contravention of their constitutional amendment
guaranteeing freedom of speech".

23. There are five different schedules of controlled substances, numbered I-V. The CSA
describes the different schedules based on three factors:

1. Potential for abuse: How likely is this drug to be abused?
2. Accepted medical use: Is this drug used as a treatment in the United States?

3. Safety and potential for addiction: Is this drug safe? How likely is this drug to cause
addiction? What kinds of addiction?

The following table gives a summary of the different schedules.

Potentialfor Accepted Medical

Abuse Use? Potential for Addiction

Drug is not safe to use, even under

ScheduleI High None : vs
medical supervision

Yes; sometimes

. allowed Abusing the drug can cause severe
Schedule Ti. Hie only with "severe — physical and mental addiction
restrictions"
Schedule II Mediun[a] Yes Abusing the drug can cause severe mental

addiction, or moderate physical addiction

Abusing the drug may lead to moderate

SRbege Ey Moserte ass mental or physical addiction

Abusing the drug may lead to mild mental
or physical addiction

Placing a drug or other substance in a certain schedule or removing it from a certain
schedule is primarily based on 21 USC §§ 801, 801a, 802, 811, 812, 813, and 814.

Every schedule otherwise requires finding and specifying the "potential for abuse" before
a substance can be placed in that schedule. The specific classification of any given drug
or other substance is usually a source of controversy, as is the purpose and effectiveness
of the entire regulatory scheme.

Schedule V_ Lowest[c] Yes

The term "controlled substance" means a drug or other substance, or immediate
precursor, included in schedule I, II, III, 1V, or V of part B of this subchapter.

The term does not include distilled spirits, wine, malt beverages, or tobacco, as
those terms are defined or used in subtitle E of the Internal Revenue Code of 1986.

—21 U.S.C. § 802(6)

24. In the 1920s, Congress experimented with the prohibition of alcohol. On February 20,
1933, anew Congress acknowledged the failure of alcohol prohibition and sent the
Case 4:19-cv-00609-JED-FHM Document 2 Filed in USDC ND/OK on 11/12/19 Page 10 of 12

Twenty-First Amendment to the states. Congress recognized that Prohibition had failed to
stop drinking and had increased prison populations and violent crime. By the end of
1933, national Prohibition was history, though many states continued to outlaw or
severely restrict the sale of liquor.

25. Internal Revenue Code Section 280E states “[n]o deduction or credit shall be allowed
for any amount paid or incurred during the taxable year in carrying on any trade or
business if such trade or business (or the activities which comprise such trade or
business) consists of trafficking in controlled substances (within the meaning of schedule
I and II of the Controlled Substances Act) which is prohibited by Federal law or the law
of any State in which such trade or business is conducted.”

26. 10% Amendment of the U.S. Constitution states, “The powers not delegated to the
United States by the Constitution, nor prohibited by it to the States, are reserved to the
States respectively, or to the people.”

27. On 26 June 2018, the people of Oklahoma ratified State Question 788, setting the
legal framework for decriminalized cannabis.

28. No U.S. Constitution articles, nor its amendments empower the federal government
to criminalize or regulate a fundamental right of abortion or what citizens chose to put
into their bodies. Judge Jim Gray, “It’s none of their business.”

The Amount in Controversy

The amount in controversy shall be the amount as determined by the Court, $75,000 or over.

III.

Statement of Claim

29. Under the 14 Amendment Equal Protection Clause, government has no O’Brien
interests to allow one class of citizens the right to destroy their bodies through the use of
one or several particularly dangerous unscheduled substances, alcohol and tobacco, while
criminalizing another class of citizens the right to destroy their bodies through use of
other scheduled substances, i.e. cannabis, heroin, cocaine, etc.

30. Under the 14° Amendment Equal Protection Clause, government may not deny one
class of users of dangerous substances the right to normal banking services, while
denying others, under Internal Revenue Services Code Section 280E.

31. “Government has as much right to decide what citizens put into our bodies, as it does
what we put into our minds. It’s none of the government’s business.” ~~~Judge James
P. Gray, Orange County, CA Superior Court.
Case 4:19-cv-00609-JED-FHM Document 2 Filed in USDC ND/OK on 11/12/19 Page 11 of 12

IV.

Irreparable Injury

32. The Plaintiff suffers the abridgment of the 14" Amendment Equal Protection Clause
and injustice of unconstitutional government intrusion, allowing one class of users of
highly dangerous substances, alcohol and tobacco, while denying another class the same
rights to normal banking services and credit.

Relief

33. Plaintiff hopes and prays the Court apply “strict scrutiny,” to review the Controlled
Substance Act, the fundamental rights of the people, and the State.

34. Plaintiff hopes and prays the Court enjoins Defendant Shores, from prosecuting
banks and other financial institutions from extending normal services to businesses
engaged in purveying substances as scheduled in the Controlled Substances Act.

35. Plaintiff hopes and prays the Court summarily declare both the Controlled
Substances Act and Internal Revenue Service Code Section 280E unconstitutional
abridgments of fundamental rights, of free speech, due process, equal protection for
individual persons, and the State, as representative of the people.

36. Plaintiff hopes and prays the Court summarily declares its actions ruling the
Controlled Substances Act unconstitutional, to be sovereign, and supreme to any
international treaties which may lay claim to the enforcement of the Act upon the
sovereign citizens, both native born and naturalized, of the united states of America and
also of non-citizen residents and visitors within the sovereign jurisdiction of the Court.
Case 4:19-cv-00609-JED-FHM Document 2 Filed in USDC ND/OK on 11/12/19 Page 12 of 12

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by anon frivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. Plaintiff in Pro Se

Date: 12 NOV 19

Signature ba [ Ltez

Paul Tay
